EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas J. DiCeglie, Jr. (Reg. No. 51,615) on August 26, 2022.
The application has been amended as follows: 

In the specification:

[0017]
Examples of the polyol (a2) include an alkylene oxide adduct of a bisphenol compound such as an alkylene oxide adduct of bisphenol A, an alkylene oxide adduct of bisphenol S, and an alkylene oxide adduct of bisphenol F; an alkylene oxide adduct of a dihydroxy benzene compound such as 1,3-bis (2-hydroxy ethoxy) benzene and 1,4-bis (2-hydroxy ethoxy) benzene; an alkylene oxide adduct of a biphenol compound such as 2’-[(1,1’-biphenyl-4,4’-diyl) bisoxy] bisethanol; an alkylene oxide adduct of a dihydroxy naphthalene compound, and 9,9-bis[4-(2-hydroxy ethoxy) phenyl] fluorene.  Among them, the alkylene oxide adduct of the bisphenol A and the alkylene oxide adduct of the dihydroxy benzene compound are preferable.  Such polyols (a2) can be independently used, or two or more kinds thereof can also be used together. The polyol (a2) is preferably in a range of 5% by mass to 45% by mass of the raw material of the urethane (meth)acrylate (A).



In the claims:

Claim 1 (Currently Amended). A prepreg resin composition, comprising: 
a reactant mixture for forming a urethane (meth)acrylate (A) and at least one polymerization initiator (B);
wherein the reactant mixture for forming a urethane (meth)acrylate (A) comprises a reactant (a1), a polyol reactant (a2), and a hydroxy alkyl (meth)acrylate reactant (a3); 

wherein the polyisocyanate reactant (a1) comprises polymethylene polyphenyl polyisocyanate;
wherein the polyol reactant (a2) has a hydroxyl equivalent of 90 g/eq to 300 g/eq and comprises at least one polyol having both ;
wherein the hydroxy alkyl (meth)acrylate reactant (a3) consists of at least one hydroxy alkyl (meth)acrylate; and
wherein (a1), (a2), and (a3) are provided in amounts such that a molar ratio of isocyanate groups in (a1) to hydroxyl groups in (a2) and (a3) is from 0.7 to 1.5
.  

Claim 2 (Currently Amended). The prepreg resin composition according to claim 1, wherein the polyol reactant (a2) accounts for reactant mixture for forming a urethane (meth)acrylate (A).  

Claim 3 (Canceled).  

Claim 4 (Currently Amended). The prepreg resin composition according to claim 1, wherein the at least one polyol having both an aromatic-ring and an oxyalkylene structure in the polyol reactant (a2) [[is]] comprises an oxyalkylene adduct of bisphenol A.  

Claim 5 (Currently Amended). The prepreg resin composition according to claim 1, wherein the hydroxy alkyl (meth)acrylate reactant (a3) is present in an amount of 5% by mass to 50% by mass of the prepreg resin composition.  

Claim 6 (Currently Amended). A prepreg comprisingimpregnated with the prepreg resin composition of claim 1, wherein the isocyanate groups of (a1) have been reacted with the hydroxyl groups of (a2) and (a3).  

Claim 7 (Original). A molded article, comprising: a product obtained by curing the prepreg according to claim 6.  

Claim 8 (Currently Amended). The prepreg resin composition according to claim [[2]] 1, further comprising one or more additives selected from the group consisting of a thermosetting resin, a thermoplastic resin, a polymerization inhibitor, a curing11 promoter, a filler, a low shrinkage agent, a releasing agent, a thickening agent, a viscosity-reducing agent, a pigment, an anti-oxidant, a plasticizer, a flame retardant, an anti-microbial agent, a UV stabilizer, a reinforcing agent, and a photocuring agent.

Claim 9 (Currently Amended). The prepreg resin composition according to claim 2, wherein the at least one polyol having both an aromatic-ring and an oxyalkylene structure in the polyol reactant (a2) [[is]] comprises an oxyalkylene adduct of bisphenol A.  

Claim 10 (Canceled).  

Claim 11 (Currently Amended). The prepreg resin composition according to claim 2, wherein the hydroxy alkyl (meth)acrylate reactant (a3) is present in an amount of 5% by mass to 50% by mass of the prepreg resin composition.  

Claim 12 (Canceled).  

Claim 13 (Currently Amended). The prepreg resin composition according to claim 4, wherein the hydroxy alkyl (meth)acrylate reactant (a3) is present in an amount of 5% by mass to 50% by mass of the prepreg resin composition.  

Claim 14 (Currently Amended). A prepreg comprisingimpregnated with the prepreg resin composition of claim 2, wherein the isocyanate groups of (a1) have been reacted with the hydroxyl groups of (a2) and (a3).  

Claim 15 (Canceled).  

Claim 16 (Currently Amended). A prepreg comprisingimpregnated with the prepreg resin composition of claim 4, wherein the isocyanate groups of (a1) have been reacted with the hydroxyl groups of (a2) and (a3).  

Claim 17 (Currently Amended). A prepreg comprisingimpregnated with the prepreg resin composition of claim 5, wherein the isocyanate groups of (a1) have been reacted with the hydroxyl groups of (a2) and (a3).  

Claim 18 (Previously Presented). A molded article, comprising: a product obtained by curing the prepreg according to claim 14.  

Claim 19 (Canceled).  

Claim 20 (Previously Presented). A molded article, comprising: a product obtained by curing the prepreg according to claim 16.




* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1, 2, 4-9, 11, 13, 14, 16-18, and 20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claims 2, 5, 8, 9, 11, 13, 14, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 3, 10, and 12 under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 62-030640 A) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 4, 5, and 13 under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 62-030640 A) has been overcome by amendment.
The rejection of claims 1, 2, 5, and 11 under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2003/0036580 A1) has been overcome by amendment.
The rejection of claims 1, 2, 4-7, 9, 11, 13, 14, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over Cramer et al. (CA 2,039,840 A) has been overcome by amendment.
The rejection of claims 3, 10, 12, 15, and 19 under 35 U.S.C. 103 as being unpatentable over Cramer et al. (CA 2,039,840 A) in view of Yoshihara et al. (JP 62-030640 A) has been rendered moot by the cancellation of these claims.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Cramer et al. (CA 2,039,840 A) in view of Yoshihara et al. (JP 62-030640 A) has been overcome by amendment.

Allowable Subject Matter
Claims 1, 2, 4-9, 11, 13, 14, 16-18, and 20 are allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 27, 2022